Citation Nr: 9925023	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  92-54 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hand, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left lower leg, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

When this case was previously before the Board in April 1992 
and February 1995, it was remanded to the RO for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's residuals of a shell fragment wound of the 
right hand have not been shown to result in ankylosis of a 
digit of the right hand or the right wrist, a tender, painful 
or poorly nourished scar; or functional limitation or 
weakness.

3.  The veteran's residuals of a shell fragment wound of the 
left calf have not been shown to result in moderately severe 
damage to muscle group IX; a tender, painful or poorly 
nourished scar; or functional limitation or weakness.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.56 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.55, 4.56, 4.71a Diagnostic Codes 5214, 5215, 
5224 - 5227, 4.73 Diagnostic Code 5309, 4.118 Diagnostic 
Codes 7803 - 7805(1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a shell fragment wound of the left 
calf have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5312 (1996); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.55, 4.56, 4.73 Diagnostic Code 5312, 
4.118 Diagnostic Codes 7803 - 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for residuals of shell 
fragment wounds are plausible and thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA outpatient treatment records have been 
obtained, and the veteran has been provided VA examinations 
and a personal hearing.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as set forth 
herein.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.  Where there is a history of a compound comminuted 
fracture and definite muscle damage from the missile, the 
muscle injury is to be rated as severe.  38 C.F.R. § 4.72.

The criteria for the evaluation of residuals of healed 
gunshot and shelf fragment wounds involving muscle groups 
were changed, effective July 3, 1997.  Under the provisions 
of the 38 C.F.R. § 4.56 in effect prior to that date, the 
criteria consist of the type of injury, the history and 
complaint, and the objective findings.  A slight disability 
of the muscles involves a simple wound of the muscle without 
debridement, infection or effects of laceration.  The service 
records should demonstrate a wound of slight severity or 
relatively brief treatment and return to duty.  There must 
have been healing with good functional results and no 
consistent complaints of cardinal symptoms of muscle injury 
or painful residuals.  The objective findings are a minimum 
scar, slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus, and no significant impairment 
of function and no retained metallic fragments.  

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of a hospitalization in service for 
treatment of the wound.  There must be a record in the file 
of consistent complaint from the first examination forward, 
of one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  There must be evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  The objective findings are 
entrance and, if present, exit scars which are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  

A severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or the explosive 
effect of a high-velocity missile, or shattering bone 
fracture, with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaints are similar to the 
criteria set forth for a moderately severe level, in an 
aggravated form.  The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  X-rays may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles are in the wounded area.  The muscles do 
not swell and harden normally in contraction.  Tests of 
strength or endurance compared with the sound side or of 
coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present, but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type. 

Under the provisions of the 38 C.F.R. § 4.56 effective July 
3, 1997, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; a through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; for VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56, as amended at 62 
Fed. Reg. 30235 (June 3, 1997).

Under both the prior and the revised criteria set forth at 38 
C.F.R. § 4.73, Diagnostic Code 5309 applies to Muscle Group 
IX, the intrinsic muscles of the hand.  These include the 
thenar eminence; short flexor; opponens, abductor and 
adductor of the thumb; hypothenar eminence; short flexor, 
opponens, and abductor of the little finger; four 
lumbricales; four dorsal; and three palmar interossei 
muscles.  These muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  Diagnostic Code 5309 indicates that, 
as the hand is so compact a structure that isolated muscle 
injuries are rare and nearly always complicated with injuries 
of the bones, joints, and tendons, such injuries are for 
evaluation on the basis of limitation of motion.  As such, 
evaluation under this section does not warrant consideration 
of the criteria under 38 C.F.R. § 4.56.

Limitation of motion of the wrist does not warrant more than 
a 10 percent evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 
5215.  An evaluation in excess of 10 percent for limitation 
of motion of the wrist requires ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  

Diagnostic Codes 5224 - 5227, found at 38 C.F.R. § 4.71a, 
evaluate ankylosis of individual fingers.  A note in 
38 C.F.R. § 4.71a provides that limitation of motion of a 
single digit to within two inches of the median transverse 
fold of the palm constitutes favorable ankylosis, otherwise 
the limitation of motion constitutes unfavorable ankylosis.  

Turning to the criteria for the evaluation of shell fragment 
wounds of the left lower leg, the Board notes that revised 
diagnostic codes set forth at 38 C.F.R. § 4.73, also 
effective July 3, 1997, include changes to the muscles in 
Group XII (Diagnostic Code 5312).  The Diagnostic Code was 
changed by the removal of "flexor digitorum longus," and 
the addition of "extensor digitorum longus" and "extensor 
hallucis longus."  Under the both the old and the new 
criteria, a moderate wound to Muscle Group XII warrants a 10 
percent evaluation, and a moderately severe wound warrants a 
20 percent evaluation.  Diagnostic Code 5312. 

The veteran's service-connected disabilities may also be 
evaluated pursuant to 38 C.F.R. § 4.118, Codes 7803 - 7805 
(1998);  Esteban v. Brown, 6 Vet. App.  259 (1994).  An 
assignment of a 10 percent evaluation is in order when a 
superficial scar is tender and painful on objective 
demonstration, or poorly nourished, with repeated ulceration.  
Diagnostic Codes 7803-7804.  Scars may also be evaluated 
based on the limitation of function of the part affected.  
Diagnostic Code 7805. 

Further, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for gunshot wound residuals of the 
right hand, evaluated as 10 percent disabling, effective 
September 1953.  An April 1954 rating decision confirmed and 
continued this evaluation, and granted service connection for 
gunshot wound residuals of the left lower leg, evaluated as 
10 percent disabling, effective September 1953.  The 10 
percent evaluations remain in effect.  A February 1995 Board 
remand recharacterized the disabilities a residuals of shell 
fragment wounds of the right hand and left lower leg.  

Turning to the veteran's service medical records, an April 
1953 Report of Battle Casualty or Nonbattle Loss provides 
that the veteran suffered penetrating wounds of the right 
lower arm, left thigh and left lower leg caused by mortar 
fire from the enemy.  A radiographic examination conducted in 
April 1953 found a fracture of part of the metacarpale four 
without dislocation, some callus, with some shell fragments 
remaining out of the bones.  Another radiographic examination 
conducted that month found some small shell fragments volarly 
of the metacarpal bones.  

The veteran underwent a physical examination for discharge in 
September 1953. It was noted that he had gunshot wounds of 
the right hand and right thigh.  By radiographic examination, 
the veteran had multiple metallic foreign bodies in his right 
hand and a two-inch scar over the dorsum of his right hand 
across the fourth metacarpal.  There was a small cystic 
lesion in the shaft of the fourth metacarpal apparently due 
to an old osteomyelitis.  The veteran appeared to have only 
minimal pain in his right hand, which was a good functioning 
hand.  He was given a permanent U-2 profile and orthopedic 
clearance for discharge.  A radiographic examination 
conducted in September 1953 revealed numerous metallic 
foreign bodies in the soft tissues with a healed fracture of 
the fourth metacarpal.  

The report of the veteran's September 1953 separation medical 
examination notes that the veteran had well-healed scars of 
the right hand dorsum and left calf not disqualifying, 
profile U-2.  

The report of a February 1954 VA examination shows that the 
veteran complained of pain of the dorsum of the right hand at 
the site of a gunshot wound.  On physical examination, the 
veteran had a linear scar on the dorsum of the right hand.  
The final pertinent diagnosis was residuals, old injury right 
hand, and scars, right hand and left leg.  

The orthopedic portion of the February 1954 examination found 
a very slight deformity of the distal third of the fourth and 
fifth metacarpals of the right hand.  The grip of the hand 
was slightly weak.  Radiographic examination of the right 
hand showed numerous metallic foreign bodies projected in the 
metacarpal areas and a suggestion of an old fracture in the 
distal third of the fourth metacarpal.  The diagnosis was 
residuals, old injury, right hand and both legs.  

The surgical portion of the examination found a transverse 1-
3/4 inch scar at the distal dorsum of the right hand, well 
healed, not adherent, no neuroma, with full flexion and 
extension of the digits.  There was a longitudinal 2-1/2 inch 
scar on the posteromedial aspect of the mid third of the 
lower leg.  All scars were well healed and it was noted that 
there was not a surgical problem.  The pertinent diagnosis 
was scars of the right hand and left leg.

The report of the neurological portion of the February 1954 
examination noted that the veteran's chief complaint was pain 
in the knuckles of the right hand.  Examination failed to 
reveal any evidence of significant involvement of the nervous 
system to account for the present complaints, and the opinion 
was presented that no neurological deficit was found.  

A June 1955 VA outpatient treatment report provides that the 
veteran complained of pain of the left leg scar.  Physical 
examination found a linear scar on the medial aspect of the 
left calf, not keloid or tender.  The pertinent diagnosis was 
scar, as described.  

A June 1955 VA orthopedic examination found that the veteran 
had a non-tender, non-adherent healed scar transversally 
across the dorsum of the right hand, as well as a scar on the 
left medial upper calf.  It was noted that the veteran 
alleged pain over the scars.  The pertinent diagnosis was 
injuries as described, with residuals.  A June 1955 
radiographic examination showed an old healed fracture of the 
midshaft of the fourth metacarpal and metallic foreign bodies 
in the soft tissue, with no other abnormalities noted.  A 
June 1955 neurological examination report provides that the 
veteran complained of deep and constant pain.  Measurements 
of scars on the right hand and left calf were listed.  It was 
noted that the scars were not tender or adherent, there was 
no atrophy of any muscle group, motor function was normal 
throughout, there were no abnormalities of the reflexes and 
sensation was normal throughout to all modalities.  The 
impression was no evidence of neurological disorder.  

A May 1956 VA examination report referred to the June 1995 VA 
examination report.  The examiner stated that other than the 
scars mentioned in that report, there appeared to be no other 
residual disability or pathology.  Except for moderate 
thickening in the region of the fourth and fifth metacarpals, 
dorsally, suggesting perhaps healed fractures in this region, 
there was no loss of soft tissues or motor incapacity.  
Muscle power was excellent and no palpable fragments could be 
noted.  The diagnosis was injuries as described, with minimal 
residuals.  In addition, radiographic examination of the left 
leg was conducted, which found a metallic fragment measuring 
about 1 cm in length in the posterolateral aspect of the 
upper third of the left leg.  There was another 4 cm fragment 
in the soft tissue in the midline of the left pre-tibial 
region.  

An August 1962 report from Rafael A. Gonzalez, Jr., M.D. 
provides that the veteran sustained extense (sic) wounds in 
the left leg and right hand due to shell fragments, and it 
was his opinion that this represented a 50 percent 
disability.  An October 1968 report from Dr. Gonzalez 
provides that he had treated the veteran on several occasions 
of pain in the hands and legs, secondary to wounds suffered 
in Korea.  Along with a severe psychoneurosis, the veteran 
was incapacitated from engaging in a gainful occupation.  

Turning to evidence from the appeals period, during a 
December 1991 RO personal hearing, the veteran testified that 
he received pain medication from the VA.  He said that the 
pain in the right hand increased when he tried to lift an 
object, that he could not make a hard fist, and had 
difficulty picking up a heavy object.  Regarding the left 
leg, the veteran said that he had pain and loss of balance, 
and at night he had severe pain and cramps.  The veteran's 
representative explained that it was difficult for the 
veteran to travel to VA medical facilities, and as a result 
his VA medical record did not show the complete severity of 
his disabilities.  The veteran's son testified that he lived 
in the same house as the veteran, and that he had seen the 
veteran fall down for no apparent reason.  

The veteran was provided a VA examination in December 1992.  
The veteran complained of pain and functional limitation of 
the right hand with poor grip and weakness.  He also 
complained of pain in both lower extremities accompanied by 
swelling of the knees, loss of balance and occasionally 
falling to the floor.  On physical examination, on the right 
hand there was a well healed scar, tender, with deformity of 
the fourth and fifth metacarpal bones, painful movement of 
the ring and little fingers, and weak grasp and extension 
contracture of the distal phalanx of the little finger at 180 
degrees.  On the left lower extremity, there was a healed 1 
cm by 6 cm tender, depressed scar on the dorsal aspect 
proximal third of the left leg.  There was no functional 
limitation.  The pertinent diagnoses were shrapnel fragment 
lesions right hand and left leg, and residuals of lesions 
with moderately disfiguring scars.  

The veteran was provided various VA examinations in May 1995, 
pursuant to the February 1995 remand.  Objective examination 
of the right hand found an anatomical defect with a bony 
deformity of the right fourth metacarpal bone on the knuckle 
on the dorsum of the hand with a palpable callus bony 
deformity tender to palpation.  The veteran could touch with 
the tip of his right thumb the tip of the right index finger, 
middle ring and little fingers without problems.  He could 
also touch with the tip of the right index, middle, right and 
little fingers the median transverse fold of the palm of the 
right hand.  Range of motion of the right wrist was flexion 
to 76 degrees, and dorsiflexion to 39 degrees.  

Grasping object muscle strength of the right hand was 5/5 
which was normal for hand grips and wrists extensors.  The 
veteran had diminished pin-prick diffusely in the right hand, 
but following a dermatomal pattern.  On the dorsum of the 
right hand he had a 4 cm by 2 mm horizontal shaped scar with 
loss of color, no tenderness to palpation, and diminished 
pin-prick on the scar area.  

The pertinent results from the right hand examination were 
residuals of shell fragment wounds on the right forearm, 
right hand, and left leg with residual scars healed; and 
metallic fragment bodies of the right hand by radiographic 
examination.  

During a muscle examination, the veteran complained of pain 
in the right fourth knuckle with radiation to the right wrist 
with inability to grasp objects well.  He referred to a 
history of dropping objects from the right hand and a loss of 
strength of the right hand.  The veteran was noted to be 
right handed.  On physical examination, there was no tissue 
loss or muscle atrophy of the right hand or right forearm.  
The relevant muscles penetrated were the right wrist 
extensors.  A scar was noted and described on the left thigh, 
but there was no scar noted or described on the left lower 
extremity.  On the dorsum of the right hand, the veteran had 
a 4 cm by 2 mm wide, horizontal-shaped scar, with loss of 
color and not tender to palpation.  The veteran's scar was 
not inflamed or swollen, and had a good vascular supply.  
There was no ulceration or depression, cosmetic disfiguring 
or functional impairment.  There was diminished pinprick  and 
smooth sensation on the scar areas.  Muscle strength of the 
right extensors and hand grip muscles was 5/5 which was 
normal.  There was no evidence of muscle hernia.

The pertinent diagnoses resulting from the muscle examination 
were residuals of shell fragment wounds of the right forearm, 
hand, left leg and knee, residual scars healed; and metallic 
fragment bodies of the right hand by radiographic 
examination.  The examiner provided the opinion that there 
were no neurologic residuals due to the shell fragment wounds 
and the only symptomatology attributed to the service-
connected shell fragment wounds was diminished pinprick and 
smooth sensation on the scar areas.  Muscle strength and 
reflexes were within normal limits.  There was no muscle 
atrophy of the parts affected, or weakness of the right hand 
grip or knee extension. 

Neurological examination found that the veteran complained of 
right hand weakness, inability to grip a machete and work 
with it, problems with the right fifth finger, and shell 
fragment wounds on both lower extremities.  On physical 
examination, the veteran walked with a normal gait, with mild 
dragging of unspecified lower extremity.  There was no 
atrophy, muscle tone and strength were normal and he was able 
to form a fist with both hands, having a normal handgrip.  He 
did show minimal loss of motion on the distal phalanx of the 
fifth right finger, but he was able to close his hand 
completely.  This loss of motion was only noted when he 
extended his finger, since the distal phalanx could not be 
extended completely.  It was noted that the veteran claimed 
diminished sensation on his whole right upper and lower 
extremities, as compared to the left, not following a 
dermatomal pattern.  Deep tendon reflexes were symmetric 2+ 
all over.  The diagnosis was status post shell fragment wound 
of the right hand, right thigh and leg.  

A January 1997 VA examination report provides that there was 
a 7 cm by 1 cm linear shaped scar on the distal area of the 
left calf.  There was loss of color but no tenderness to 
palpation.  The scar was not inflamed, swollen, depressed, 
ulcerated, adhered or herniated.  Vascular supply was good.  
The scar was not cosmetically disfiguring and did not affect 
function.  The pertinent diagnosis was residuals, shell 
fragment wound of the left distal leg, with residual scar, 
healed.  

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right hand.

Based on a thorough review of the record, the Board finds 
that an increased evaluation is not warranted for residuals 
of a shell fragment wound to the right hand based on 
limitation of motion. 38 C.F.R. §§ 4.56, 4.71a.  The May 1995 
VA examination found that there was no ankylosis of the right 
wrist, and therefore an increased evaluation is not warranted 
under Diagnostic Code 5214.  The veteran was noted to have 
minimal loss of motion of the distal phalanx of the right 
fifth finger.  However, the veteran was also noted to be able 
to close his hand completely and could touch the transverse 
fold of the palm of the right hand with his right fifth 
finger.  Any such minor limitation of motion fails to 
constitute ankylosis of a digit, and therefore an increased 
evaluation is not warranted under Diagnostic Codes 5224 - 
5227.  

In addition, an increased evaluation based on the veteran's 
service-connected right hand scar is not warranted.  38 
C.F.R. § 4.118, Codes 7803 - 7805; Esteban, 6 Vet. App. at 
259.  Although the report of the December 1992 examination 
indicates that the right hand scar was tender, a May 1995 VA 
examination found that the scar was manifest by loss of color 
and diminished pin prick and smooth sensation.  However, it 
was noted that the scar had good vascular supply, did not 
result in functional limitation, and was not tender, 
inflamed, swollen, ulcerated, depressed or disfiguring.  A 
separate examiner agreed with these findings.  Therefore, a 
preponderance of the evidence is against additional 
compensation for the residual scar.

Finally, there is no evidence that a higher evaluation or 
additional compensation for the veteran's shell fragment 
wound of the right hand is warranted under sections 4.40 and 
4.45 for functional loss, pursuant to the guidelines set 
forth in Deluca.  The Board recognizes the veteran's 
complaints of pain and weakness.  However, the veteran is not 
qualified, as a lay person to attribute his complaints to a 
specific disability, and the May 1995 rating decision found 
that muscle strength was 5/5 normal, and that there was no 
muscle atrophy, muscle hernia or tissue loss.  

In light of the above, an increased evaluation is denied for 
residuals of a shell fragment wound of the right hand.  

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left calf.

Based on a thorough review of the record, the Board finds 
that an increased evaluation is not warranted for residuals 
of a shell fragment wound to muscle group IX, under the old 
or new version criteria.  The evidence of record does not 
show that the veteran's left calf shell fragment wound is 
moderately severe.  The May 1995 VA examination found that 
there were no neurological residuals, muscle strength and 
reflexes were within normal limits, and there was no muscle 
atrophy.  Despite the veteran's complaints of pain and 
weakness, the claims file contains no medical evidence of 
inability to keep up with work requirements, or loss of deep 
fascia, muscle substance, normal firm resistance, impairment 
of strength or impairment of endurance.  Therefore, an 
increased evaluation is not warranted under 38 C.F.R. § 4.56 
and Diagnostic Code 5312.

In addition, an increased evaluation based on the veteran's 
service-connected left calf scar is not warranted.  38 C.F.R. 
§ 4.118, Codes 7803 - 7805; Esteban, 6 Vet. App. at 259.  
Although the December 1992 VA examination found that the scar 
was tender, depressed and moderately disfiguring, no 
functional limitation resulted.  Further, the May 1995 VA 
examination noted no left calf scar.  The January 1997 VA 
examination found that the scar had loss of color, but no 
tenderness, inflammation, swelling, depression, ulceration or 
herniation.  The vascular supply was noted to be good, the 
scar was not cosmetically disfiguring and did not affect 
function.  Therefore, a preponderance of the evidence is 
against additional compensation for the residual scar.  

Finally, there is no evidence that a higher evaluation or 
additional compensation for the veteran's shell fragment 
wound of the left calf is warranted under sections 4.40 and 
4.45 for functional loss, pursuant to the guidelines set 
forth in Deluca.  The Board recognizes the veteran's 
complaints of pain and weakness.  However, the veteran is not 
qualified, as a lay person, to attribute his complaints to a 
specific disability, and, as set forth above, functional 
loss, weakness and limitation of motion due to damage to 
muscle group IX have not been shown by competent medical 
evidence.  

In light of the above, an increased evaluation is denied for 
residuals of a shell fragment wound of the left calf.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the 

right hand is denied.  

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound of the left calf is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

